Citation Nr: 1456456	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  11-20 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for asthma.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1975 to April 1976 and from July 2003 to May 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for asthma evaluated as 30 percent disabling, effective October 30, 2009.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in September 2014.  A transcript of that proceeding has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also her electronic claims file to ensure a total review of the evidence.

The record reflects that after the final Supplemental Statement of the Case (SSOC), additional relevant evidence was submitted to the Board, including private treatment records dated in October 2014 and a December 2014 VA examination.  No subsequent SSOC was issued, but this is not necessary because a waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ) has been received in accordance with 38 C.F.R. § 20.1304 (2014).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below, during the pendency of the appeal, the matter of unemployability has been raised.  The TDIU claim has been recognized as part and parcel of the increased rating appeal and is before the Board.

The issue of entitlement to TDIU is addressed in the REMAND section below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's asthma has manifested by subjective complaints of nonproductive cough, wheezing, and dyspnea, difficulty climbing stairs, and engaging in exertive activities, and objective measurements of forced expiratory volume in one second (FEV-1) of no less than 58 percent and FEV-1 / forced vital capacity (FVC) of no less than 66 percent.  

2.  The evidence does not show that the Veteran's asthma manifests in FEV-1 measurements of 55 percent or less of predicted value, or FEV-1 / FVC of 55 percent or less; or at least monthly visits to a physician for required care of exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids; or one asthma attack per week with episodes of respiratory failure.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for asthma have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.41, 4.96, 4.97, Diagnostic Code 6602 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Appellant pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2014).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

The appeal for a higher initial disability rating for the service-connected asthma arises from a disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.
VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

Here, the Veteran's service treatment records, VA medical records, and private treatment records are in the claims file.  The Veteran has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2014).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran VA examinations in May 2010 and December 2014.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of the disability on the Veteran's daily living.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board notes that the Veteran testified that she believed her symptoms increased at her September 2014 hearing.  However, there are pulmonary functioning testing (PFT) results of record dated in October 2014 and December 2014 which show her current symptomatology and do not indicate an increase in severity.  Accordingly, the Board finds these records reflect the current state of the Veteran's disability.

The Veteran also was afforded a hearing before the undersigned VLJ during which she presented oral argument in support of her increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (the Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issue on appeal, asked several questions to assist her in supporting her claim, and agreed to hold the record open for 30 days so the Veteran could submit additional medical evidence.  Significantly, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has either individual identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate her claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

The Veteran has been accorded the opportunity to present evidence and argument in support of her claim.  Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Legal Criteria

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Bronchial asthma is evaluated under the following rating criteria:

FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications (100 percent);

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids (60 percent);

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or bronchodilator therapy, or; inhalational anti-inflammatory medication (30 percent);

38 C.F.R. § 4.97, Diagnostic Code 6602 (2014).

Post-bronchodilator studies are required when PFT is conducted for disability evaluation purposes, except when the results of pre- bronchodilator PFT are normal or when the examiner determines that post-bronchodilator studies should not be done and states the reasons why.  38 C.F.R. § 4.96 (2014).  When evaluating a restrictive lung disability based on PFT, VA is to use the post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results are poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96(d)(5) (2014).  In those cases, VA is to use the pre-bronchodilator values for rating purposes.  Id.  If the FEV-1 and FVC values are both greater than 100 percent, then VA may not assign a compensable evaluation based on a decreased FEV-1/FVC ratio.  38 C.F.R. § 4.96(d)(7) (2014).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.12, 4.41 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 

Analysis

An April 2010 private medical record from an unknown care provider indicated the Veteran had FEV-1 of 68 percent.  However, the PFT results did not indicate whether the testing was conducted with pre and post-bronchodilator testing.  Accordingly, the results have limited probative value.

The Veteran was afforded a VA examination in May 2010.  The Veteran reported that her last asthma attack occurred 6 months prior and was accompanied by an upper respiratory infection, which was treated with oral steroids and oral anti-infective therapy.  She estimated that in a given 12 month period, she experienced asthma attacks 2 to 3 times during winter months but less so during warm weather, had clinical visits "several" times a year for exacerbations, and "several" asthma attacks per year.  She reported increased shortness of breath, and that she used inhalers more often when climbing stairs and engaging in exertive activities.  The Veteran reported experiencing nonproductive cough once or several times per day, wheezing when in contact with triggers such as grass or pollen, and dyspnea upon moderate exertion.  She indicated her current treatment consisted of two puffs of ProAir every 6 hours as needed and one inhalation of Advair Diskus 250/50 twice daily.  She denied being prescribed oral steroids, parenteral steroids, or antibiotics for her asthma.

PFT results showed FVC (post bronchodilator) of 67, FEV-1 (post bronchodilator) of 58, and FEV-1 / FVC of 66.  The examiner noted that based on the FEV-1 results there was a moderate obstructive lung defect, and that the Veteran showed good response to the bronchodilator.

The examiner noted that the Veteran's asthma affected her work by causing dyspnea when she engaged in exertive activities, explaining that as the Veteran did not have the use of an elevator while at work, her ascending and descending of stairs caused shortness of breath.  The examiner also reported that the Veteran lost 6 weeks of work during the past 12 month period due to asthma, in that acute attacks usually developed when she had an upper respiratory infection and that her upper respiratory infections required the use of oral steroid and anti-infective therapy.  As to activities of daily living, the Veteran reported that when experiencing an asthma attack, she had difficulty managing household duties and required more rest and limitation of physical activities.  

Private treatment records from Dr. A. A. for the period of April and August 2011 contain PFT results that showed FVC (post bronchodilator) of 51, FEV-1 (post bronchodilator) of 60, and FEV-1 / FVC of 68.  Dr. A. A. noted that the Veteran had a combination of COPD and asthma, and that her post bronchodilator testing suggested a component of asthma and reversibility.  

According to an October 2014 private treatment record from the CIMA Specialty Clinic, PFT results showed FEV-1 / FVC of 70.  The record also indicated the Veteran received treatment in the form of Advair Diskus, Singulair, Spiriva, and Ventolin inhalers.

The Veteran was afforded a VA examination in December 2014.  The examiner noted diagnoses of COPD and asthma.  The examiner noted that the Veteran's respiratory condition required one course of systemic (oral or parenteral) corticosteroids in the past 12 months, and required her to use inhalational bronchodilator therapy and inhalational anti-inflammatory medication daily.  The examiner noted that the Veteran's respiratory condition did not require the use of oral bronchodilators, antibiotics, or outpatient oxygen therapy.  

PFT results showed FVC (post bronchodilator) of 81, FEV-1 (post bronchodilator) of 76, and FEV-1 / FVC of 92.  The examiner advised that the FEV-1 results most accurately reflected the Veteran's level of disability.  The examiner also reported that the Veteran's respiratory condition did not affect her ability to work.

The Board finds that an evaluation in excess of 30 percent is not warranted at any point in time during the appeal period.  As explained above, the higher 60 percent evaluation requires FEV-1 measurements of 40- to 55-percent predicted, or; FEV-1/FVC measurements of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids (60 percent).  The medical evidence shows that the Veteran's PFT measurements for FEV-1 were between 58 and 76, and that the FEV-1 / FVC (post bronchodilator) was between 66 and 92 during the entire period on appeal.  Moreover, the Veteran has not been shown to have had at least monthly visits to her physician for required care of exacerbations, or required at least three courses of systemic corticosteroids per year.  Specifically, during her May 2010 VA examination, the Veteran indicated she was not prescribed oral or parenteral steroids for her asthma.  Treatment records from April 2011 and October 2014 show the Veteran was prescribed ProAir, Advair Diskus, Singulair, Spiriva, and Ventolin inhalers.  Additionally, the December 2014 VA examiner noted that the Veteran's disability only required one course of systemic (oral or parenteral) corticosteroids within the previous 12 months.

Crucially, Diagnostic Code 6602 distinguishes between "inhalational" therapy and "systemic" therapy.  Specifically, if no more than "inhalational" therapy is required, a 10 or 30 percent disability rating is assigned.  If treatment requires "systemic" corticosteroid therapy, higher ratings are assigned depending on frequency of use.

By its own language, Diagnostic Code 6602 indicates that asthma treated by inhalational therapy alone is rated differently than those requiring non-inhalational, systemic therapy.  See LaPointe v. Nicholson, 21 Vet. App. 411, 2006 WL 2797153 (Vet. App. 2006) (noting "DC 6602 clearly makes a distinction between the intermittent or daily use of systemic corticosteroids and the intermittent or daily use of inhaled corticosteroids.").  Indeed, in LaPointe, the Court affirmed the Board's previous finding that Diagnostic Code 6602 "requires, among other things, the systemic use of oral or parenteral, not inhaled, corticosteroids to qualify for a rating higher than 30[%]."  See id.  The Board acknowledges that LaPointe is a non-precedential decision, but notes that a non-presidential decision may be cited "for any persuasiveness or reasoning it contains."  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

As systemic (oral or parenteral) corticosteroids have not been prescribed in treatment of the Veteran's service-connected asthma at least three times per year during the appeal period, an increased disability rating above 30 percent may not be assigned under Diagnostic Code 6602.

Staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the period on appeal.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3 (2014).  For these reasons, the claim is denied.

Extraschedular Consideration

The Board considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture to render the available schedular evaluation for the service-connected asthma inadequate.  A comparison between the level of severity and symptomatology of the Veteran's asthma with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Veteran's asthma manifested by subjective complaints of nonproductive cough, wheezing, and dyspnea, difficulty climbing stairs, and engaging in exertive activities, objective measurements of FEV-1 of 58 percent and FEV-1 / FVC of no less than 66 percent, and the use of inhalational anti-inflammatory therapy.  The current 30 percent rating contemplates these symptoms and treatment requirements.  Because the rating criteria reasonably describe the Veteran's disability level and symptomatology, referral for extraschedular consideration is not warranted.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran has at no point during the current appeal indicated that she believes the assigned schedular rating for her asthma to be inadequate or that the schedular criteria do not adequately describe or reflect her symptomatology.  Therefore, referral for consideration of an extraschedular evaluation on this basis is not warranted.


ORDER

Entitlement to an evaluation in excess of 30 percent for asthma is denied.


REMAND

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  During her September 2014 videoconference hearing, the Veteran indicated that she was no longer employed.  See Hearing Transcript, pp. 7-8.  The issue of a TDIU has therefore been raised and is before the Board.  This aspect of the claim must be developed.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide her with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that she supply the requisite information.

2.  Complete any development required to adjudicate the Veteran's claim of TDIU, to include that required to assess the functional impairment caused by her service-connected disabilities (asthma, bilateral ankle strain with osteoarthritis, and bilateral pes planus).

3.  Ensure completion of the foregoing and any other development deemed necessary, then adjudicate the claim.  If the claim remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


